Citation Nr: 1228966	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-13 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1983 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was represented by the New Jersey Department of Military and Veterans' Affairs, but in July 2010, the Veteran revoked the power of attorney.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran is proceeding pro se.

The reopened claim of service connection for a psychiatric disorder to include PTSD is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously denied by the RO in a decision in October 2005, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  The additional evidence received since the final rating decision by the RO in October 2005 relates to an unestablished fact necessary to substantiate the claim.






CONCLUSIONS OF LAW

1.  The rating decision in October 2005 by the RO, denying service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

2.  The additional evidence presented since the rating decision in October 2005 is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim for service connection for PTSD, further discussion here of compliance with the VCAA with regard to finality is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in October 2005, the RO denied service connection for PTSD, in part, on the grounds that there was no verifiable in-service stressful event to which PTSD could be linked.

After the Veteran was notified of the decision and of his right to appeal, he did not appeal, and no new evidence pertinent to his claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b). 


The reopening of a claim of service connection previously denied requires that new and material evidence be presented since the last final denial of the claim.  38 U.S.C.A. § 5108. 

In September 2008, the Veteran filed the current claim to reopen his previously denied PTSD claim.  As the Veteran's claim was received after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).






The evidence considered by the RO in October 2005 consisted, in part, of the Veteran's service treatment records, service personnel records, private and VA treatment records, and statements from the Veteran alleging that he suffered verbal abuse with racial connotations during military service as a result of being wrongfully accused of sexual assault, but later being cleared of the charge.   

The additional evidence consists, in pertinent part, of a statement from the Veteran, received in September 2008, reflecting that in addition to being accused of sexual assault and being racially harassed, after the Veteran was cleared of the assault charge, his unit had him participate in a company football game.  The Veteran's statement further asserts that, during the game, several of the players tackled him, grabbed his wrist, twisted it back, and broke his wrist.  The Veteran is service-connected for residuals of a right wrist dislocation.  

The additional evidence also contains a statement from the Veteran's mother, also received in September 2008, indicating that the Veteran had called her during service and informed her of the sexual harassment charges against him, that he was devastated, and that a few months later he called and told her that the charges had been dropped, but that he had become the victim of racial harassment and that everyone in his unit had turned against him.  The Veteran's mother also stated that the Veteran had told her at the time of the football game in which his wrist was intentionally broken.  

For the limited purpose of reopening the claim, the credibility of the Veteran's and his mother's statements is presumed.  Also, as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, the occurrence of an in-service stressful event to which PTSD can be linked, as the lack of such evidence was a basis for the previous denial of claim, the statements are new and material under 38 C.F.R. § 3.156, and the claim for service connection for PTSD is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

As the RO has not yet adjudicated the reopened claim of service connection for PTSD on its merits, due process requires that the claim be remanded to the RO for initial consideration of the claim on the merits.

Furthermore, in adjudicating the reopened claim, the RO should adjudicate the claim to include a psychiatric disorder other than PTSD.  While the Veteran has claimed service connection for PTSD, there are other psychiatric diagnoses of record, such as mood disorder, anxiety, and depression.  Given the Veteran's description of his claim for service connection for PTSD and the information of record, the Board finds that the claim encompasses any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the claim should be characterized as one for service connection for a psychiatric disorder to include PTSD.   

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, adjudicate the claim of service connection for a psychiatric disorder to include PTSD.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


